Citation Nr: 1132268	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  11-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increase in special monthly compensation (SMC) based upon the need of aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1944 to May 1947.  The Veteran was awarded the Bronze Star Medal, Combat Infantryman Badge, and the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance.  


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need of aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2010).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2010), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2010).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2010); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2010).  

The Veteran is currently in receipt of SMC at the housebound level, and requests an increase based upon the need of aid and attendance.  Service connection has been awarded for the following:  multiple gunshot wounds, left thigh and flank; residuals, gunshot wound, incomplete paralysis, left radial nerve with healed fracture, left radius; posttraumatic stress disorder (PTSD); total right knee replacement; total left knee replacement; total right hip replacement; shortening of left leg, residual multiple gunshot wounds; lumbosacral spine degenerative joint disease; gunshot wound, medial aspect, left leg; residuals, gunshot wound, right thigh; residuals, gunshot wound, absence left testicle with scar; degenerative joint disease, left hip; and scar, right ureterolithotomy.  The Veteran is rated as 100 percent disabled and currently receives special monthly compensation at the housebound rate.   

The Veteran submitted a VA form completed by a physician in December 2009 detailing the findings after examination for housebound status or permanent need for regular aid and attendance.  The private physician noted a mild ataxic gait and problems with poor balance, memory loss, agitation, and occasional violence.  The physician diagnosed Alzheimer's disease and also noted dementia.  The physician checked a box certifying that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care.  

A February 2010 letter from a private physician indicates that the Veteran has a mixed picture of Alzheimer's disease and vascular dementia.  The physician noted that at the time the Veteran was last seen (November 2008) he was unable to be left alone due to confusion.  If he was left alone he would have episodes of severe agitation and even aggressiveness because he could not remember what was told to him about where his wife was.  He needed an aide to assist him with his activities of daily living and supervision.  The physician opined that without constant supervision, the Veteran becomes a danger to himself and others and that the Veteran requires an aide or home attendant at all times for his own safety and the safety of others.  

In April 2011, a VA physician opined that the Veteran's Alzheimer's disease is not caused by or the result of his service-connected PTSD.  She noted that Alzheimer's disease is a neurodegenerative disease that increases in prevalence with age and there is no association between dementia and any preexisting psychiatric illness.  The physician did not comment on whether any symptoms from Alzheimer's disease and PTSD overlapped.  

The Veteran submitted another VA form reporting findings of examination for housebound status or permanent need for regular aid and attendance; this time completed by Dr. GH after examination in June 2010.  Diagnoses included dementia, atrial fibrillation, gout, hypothyroidism, and osteoarthritis.  Dr. GH noted that the Veteran has an impaired, unsteady gait and uses a rolling walker which made traveling outside the building difficult.  Even with the walker, the Veteran still needed supervision and assistance.  The Veteran could feed himself with continuous cues and supervision with cutting.  When he was able to feed himself, food was dropped and dripped.  He needed assistance with all of his activities of daily living due to a diagnosis of dementia, poor cooperation, and combative behavior.  Osteoarthritis of all joints reportedly caused decreased ability to feed, button, etc.  He was also incontinent, and had decreased balance and increasing memory loss.  

A June 2010 letter from Dr. GH was also submitted.  In the letter, Dr. GH noted that the Veteran is a resident at an assisted living house.  Since becoming a resident, he had a significant decline in cognitive and physical abilities as a result of his progressing Alzheimer's disease.  He is unaware of his surroundings and needs assistance finding his room.  He is unable to process simple commands and frequently requires direction from staff.  He has extreme disorientation as well as delusional and paranoid behaviors and is in need of constant supervision.  He also suffers from loss of both large and fine motor skills, as well as a severe tremor of the hands, making it difficult for him to feed without assistance.  He had fallen several times and needs a walker.  The Veteran was reportedly uncooperative and resistant with regard to daily hygiene.  According to Dr. GH, the Veteran is unable to bathe, dress, or brush his teeth without assistance.  He also suffers from incontinence and currently is unable to toilet himself without assistance.  

During the course of this appeal, the Veteran's wife has reported that the Veteran cannot dress or bathe himself, can barely feed himself, has trouble walking, is incontinent, and only remembers her and not her children.  She also reported that the Veteran would most likely not be able to maintain himself during an examination. 

While it would be helpful in this case, the medical evidence indicates that the Veteran would not be able to adequately cooperate during a VA examination.  The Veteran has Alzheimer's disease with dementia.  Physicians have noted that he demonstrates confusion, severe agitation, aggressiveness, poor cooperation, combative behavior, extreme disorientation, and delusional and paranoid behaviors.  He is also reportedly unable to process simple commands and unaware of his surroundings.  

Based on the evidence of record the Board finds that with resolution of reasonable doubt in the Veteran's favor, his service-connected disabilities render him so helpless as to be in need of regular aid and attendance.  

While service connection has not been awarded for Alzheimer's disease or dementia, some of the symptoms from these disabilities overlap with symptoms of the Veteran's PTSD.  For example, during a January 1998 VA PTSD examination the Veteran had problems with memory and irritability.  Memory loss and agitation were also noted during the December 2009 examination for housebound status or permanent need for regular aid and attendance.  Ultimately, the Veteran was diagnosed with Alzheimer's disease after that examination and the physician certified that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care.  There is no indication that all of the effects from Alzheimer's disease can be distinguished from the Veteran's PTSD symptoms.

Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all of the shared symptoms (between Alzheimer's disease, dementia, and PTSD) should be considered as part of the service-connected PTSD.  As some of the shared symptoms contribute to the Veteran requiring the daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care, it appears that the symptoms from his service-connected PTSD render him so helpless as to be in need of regular aid and attendance.

The evidence also reflects that the Veteran's service-connected physical disabilities contribute to rendering him so helpless as to be in need of regular aid and attendance.  The Veteran is service-connected for numerous physical disabilities of the lower extremities as a result of multiple gunshot wounds.  These disabilities reportedly result in an impaired and unsteady gait.  The Veteran has had several falls, and as a result he requires a rolling walker.  According to one physician, the Veteran ambulates with the rolling walker with supervision and assistance.  Thus, it appears that the Veteran cannot ambulate without help in addition to his walker as a result of his service-connected disabilities.  Physicians have also noted that the Veteran's osteoarthritis causes a decreased ability to feed, button, etc.; and that he has a loss of both large and fine motor skills.  His wife has reported that he can no longer dress himself or attend to the needs of nature.  As noted above, the Veteran does have a service-connected left radial nerve disability rated as severe.  Given the above, it appears that as a result of his service-connected physical disabilities the Veteran has at least an inability to dress and undress himself, if not also inability to keep himself ordinarily clean and presentable and to feed himself.  

In summary, the Board finds that with resolution of reasonable doubt in the Veteran's favor, an increase in SMC is warranted as competent medical evidence reflects that as a result of his service-connected disabilities the Veteran is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. §§ 1114(l).



ORDER

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(l) based upon the need of aid and attendance is granted.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


